Title: To Thomas Jefferson from Ephraim Kirby, 5 February 1804
From: Kirby, Ephraim
To: Jefferson, Thomas


               
                  Sir 
                  Fort Stoddert. Feby 5th. 1804
               
               After an uncommonly fatigueing and hazardous journey, of four months, I reached this place in company with my associate, Mr. Nicholas, on the 26th. day of last month. At every step, impediments unforeseen were presented, and our passage protracted to a length beyond every calculation. I commenced my journey in September. It was then supposed that I had taken ample time to accomplish it by the middle of November. It does not, however, appear that the public service will suffer by the delay. The people have been preparing their business to lay before the Board, and it will probably be now dispatched within the same compass of time, which it would have required, had the board convened at the time appointed.
               
               I had the honor to address to you a letter from Natchez, in which I said, that the Commission of Register of the Land Office for the County of Washington, committed to my charge, was filled with the name of Joseph Chambers, an inhabitant of the County.—I discovered at Natchez, that he was the only person in this part of the Mississippi Territory on whom the appointment could with propriety be confered. Since my arrival here, I have seen nothing which leads me to doubt the correctness of my first information. Mr. Chambers has commenced his official duty and the business of the Board is progressing in a favourable and agreable manner.
               In the letter which you did me the honor to write on the 15th. of July, Fort Stoddert was named as the place for the Board of Commissioners to hold their session, from which it has been presumed to be the place designated for the Registers Office. Capt. Schuyler, the present commandant of the Garrison has done himself great honor, by his prompt exertions to accomodate the Board with every convenience for the discharge of its duties. He caused to be fitted up in the Barracks, suitable rooms for the office of the Register, and other purposes. A removal from this place, at the present time would derange and retard the public business. It is said that Fort St. Stephens is more in the centre of population, and will be a more convenient place for the permanent establishment of the office after the Board of Commissioners have closed the business of their appointment.—Of this you will doubtless receive more particular and correct information from the Register.
               The queries subjoined to your letter of the 15th. of July have received attention. A short time will enable me to answer them with some degree of accuracy.—
               I have the honor to be with great respect Your most Obedt. Servt.
               
                  Ephm Kirby 
               
            